DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of this application’s status as a continuation of application 16/824,905 now patent 11,076,471 filed on 03/20/2020, which is a continuation of abandoned application 14/827,007 filed on 08/14/2015. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/26/2021 has been considered by the examiner. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-21 of U.S. Patent No. 11,076,471. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are anticipated by the previously patented claim. 
Instant Application
U.S. Patent 11,076,471
1. A lighting fixture, comprising: 
     a light source; 


     communications circuitry; and 
     processing circuitry configured to: 
     detect a proximal presence of a mobile device via the communications circuitry; after detecting the proximal presence of the mobile device, 
     determine a distance of the mobile device relative to the lighting fixture; and 




     




     upon determining that the distance of the mobile device is within a predetermined distance of the lighting fixture, 
     execute one or more desired actions associated with the mobile device, wherein the one or more desired actions comprise 
     adjusting one or more light output parameters of the light source.  

1. A lighting fixture, comprising: 
     a light source; and 
     an electronics module in communication with the light source and comprising: 
     communications circuitry; and 
     processing circuitry configured to: 
     detect a proximal presence of a mobile device via the communications circuitry; after detecting the proximal presence of the mobile device, 
     determine a distance of the mobile device relative to the lighting fixture; determine if the mobile device is associated with settings preferences indicating one or more desired actions to be taken upon detection of the proximal presence of the mobile device;
      upon determining that the mobile device is associated with the settings preferences, indicate the one or more desired actions to be taken upon detection of the proximal presence of the mobile device; and 
     upon determining that the distance of the mobile device is within a predetermined distance of the lighting fixture, 
     execute the one or more desired actions comprising 

     adjusting one or more light output parameters of the light source.

2. The lighting fixture of claim 1, wherein executing the one or more desired actions comprises causing a nearby lighting fixture to turn on and adjust the one or more light output parameters of a corresponding light source.  

2. The lighting fixture of claim 1, wherein executing the one or more desired actions comprises causing a nearby lighting fixture to turn on and adjust the one or more light output parameters of a corresponding light source.

3. The lighting fixture of claim 1, wherein the one or more light output parameters comprise at least one of a non-binary light intensity, a color, or a color temperature.  
3. The lighting fixture of claim 1, wherein the one or more light output parameters comprise at least one of a non-binary light intensity, a color, or a color temperature.
4. The lighting fixture of claim 3, wherein the one or more desired actions further comprise causing the communications circuitry to send a message to one or more additional lighting fixtures with instructions to adjust a light 30 output thereof.  
4. The lighting fixture of claim 3, wherein the one or more desired actions further comprise causing the communications circuitry to send a message to one or more additional lighting fixtures with instructions to adjust a light output thereof.
5. The lighting fixture of claim 1, wherein the one or more desired actions further comprise logging an event indicating the detection of the proximal presence of the mobile device by the lighting fixture.  
5. The lighting fixture of claim 1, wherein the one or more desired actions further comprise logging an event indicating the detection of the proximal presence of the mobile device by the lighting fixture.
6. The lighting fixture of claim 5, wherein logging the event indicating the detection of the proximal presence of the mobile device comprises storing a time that the mobile device was detected and the distance of the mobile device relative to the lighting fixture.  
6. The lighting fixture of claim 5, wherein logging the event indicating the detection of the proximal presence of the mobile device comprises storing a time that the mobile device was detected and the distance of the mobile device relative to the lighting fixture.
7. The lighting fixture of claim 1, wherein the one or more desired actions further comprise forwarding at least a portion of the one or more desired actions to one or more additional lighting fixtures.
7. The lighting fixture of claim 1, wherein the one or more desired actions further comprise forwarding at least a portion of the one or more desired actions to one or more additional lighting fixtures.
8. The lighting fixture of claim 1, wherein the one or more desired actions further comprise forwarding at least a portion of the one or more desired actions to one or more additional devices.  
8. The lighting fixture of claim 1, wherein the one or more desired actions further comprise forwarding at least a portion of the one or more desired actions to one or more additional devices.
9. The lighting fixture of claim 1, wherein the processing circuitry is further configured to cause a display to provide a user interface displaying a visual representation showing an approximate location of the mobile device with relation to the lighting fixture over time.
9. The lighting fixture of claim 1, wherein the processing circuitry is further configured to cause a display to provide a user interface displaying a visual representation showing an approximate location of the mobile device with relation to the lighting fixture over time.
10. The lighting fixture of claim 9, wherein the visual representation is an indicator on a map.  
10. The lighting fixture of claim 9, wherein the visual representation is an indicator on a map.
11. The lighting fixture of claim 1, wherein the processing circuitry is further configured to cause a display to provide a user interface displaying a visual representation illustrating a number of detected mobile devices in a period of time.  
11. The lighting fixture of claim 1, wherein the processing circuitry is further configured to cause a display to provide a user interface displaying a visual representation illustrating a number of detected mobile devices in a period of time.
12. The lighting fixture of claim 1, wherein the processing circuitry is further configured to cause a display to provide a user interface displaying a visual representation of a frequency of detection of one or more mobile devices in a period of time.  
12. The lighting fixture of claim 1, wherein the processing circuitry is further configured to cause a display to provide a user interface displaying a visual representation of a frequency of detection of one or more mobile devices in a period of time.
13. The lighting fixture of claim 1, wherein the distance of the mobile device relative to the lighting fixture is determined by analyzing a signal strength of a signal emitted from the mobile device.  
13. The lighting fixture of claim 1, wherein the distance of the mobile device relative to the lighting fixture is determined by analyzing a signal strength of a signal emitted from the mobile device.
14. A light system, comprising: 

     communications circuitry; 
     sensor circuitry; and processing circuitry configured to: 
     detect a proximal presence of a mobile device; 
     after detecting the proximal presence of the mobile device, 
     determine a distance of the mobile device relative to the light system via the sensor circuitry; and 








      upon determining that the distance of the mobile device is within a predetermined distance of the light system, 
     execute one or more desired actions associated with the mobile device, wherein the one or more desired actions comprise 
     adjusting one or more light output parameters of the light system.  

14. A light system, comprising: 
     a light source; 
     communications circuitry; 
     sensor circuitry; and processing circuitry configured to: 
     detect a proximal presence of a mobile device to the light source; 
     after detecting the proximal presence of the mobile device, 
     determine a distance of the mobile device relative to the light source via the sensor circuitry; determine if the mobile device is associated with settings preferences indicating one or more desired actions to be taken upon detection of the proximal presence of the mobile device; upon determining that the mobile device is associated with the settings preferences, indicate the one or more desired actions to be taken upon detection of the proximal presence of the mobile device; and 
      upon determining that the distance of the mobile device is within a predetermined distance of the lighting fixture, 
     execute the one or more desired actions comprising 

     adjusting one or more light output parameters of the light source.

15. The light system of claim 14, further comprising a lighting fixture comprising a light source, wherein the lighting fixture is associated with fixture location information describing a location of the lighting fixture.  
15. The light system of claim 14, further comprising a lighting fixture comprising the light source, wherein the lighting fixture is associated with fixture location information describing a location of the lighting fixture.
16. The light system of claim 15, further comprising a lighting management system remote from and in communication with the lighting fixture, wherein the lighting management system comprises the processing circuitry.  
16. The light system of claim 15, further comprising a lighting management system remote from and in communication with the lighting fixture, wherein the lighting management system comprises the processing circuitry.
17. The light system of claim 16, wherein the processing circuitry is further configured to cause the lighting management system to store the distance of the mobile device relative to the light source.  
17. The light system of claim 16, wherein the processing circuitry is further configured to cause the lighting management system to store the distance of the mobile device relative to the light source.
18. The light system of claim 16, wherein the lighting management system is coupled to a display providing a user interface.  
18. The light system of claim 16, wherein the lighting management system is coupled to a display providing a user interface.
19. The light system of claim 18, wherein the processing circuitry is further configured to instruct the display to show a location of the mobile device over time.  
19. The light system of claim 18, wherein the processing circuitry is further configured to instruct the display to show a location of the mobile device over time.
20. The light system of claim 14, wherein the processing circuitry is further configured to track locations of the mobile device relative to the light source and one or more additional light sources over time.  
20. The light system of claim 14, wherein the processing circuitry is further configured to track locations of the mobile device relative to the light source and one or more additional light sources over time.
21. The light system of claim 20, wherein the processing circuitry is further configured to analyze the locations of the mobile device over time in order to determine a level of interest associated with one or more areas of interest.
21. The light system of claim 20, wherein the processing circuitry is further configured to analyze the locations of the mobile device over time in order to determine a level of interest associated with one or more areas of interest


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-21 are rejected under 35 U.S.C. 103 as being unpatentable over US2016/0127874A1 hereinafter “Kingsmill” in view of US2011/0031897A1 hereinafter “Henig” 
Regarding claim 1, Kingsmill discloses a lighting fixture (¶33L14-17: lighting fixture [110]), comprising:  
5a light source (¶33L14-17: a lamp); and 
an electronics module (¶38: outlet) in communication with the light source and comprising:
communications circuitry (¶38: transceiver); and 
processing circuitry (¶38: a processor) configured to:  
10detect a proximal presence of a mobile device via the communications circuitry (¶33L14-16: the lighting fixture [110] sends the outlet message [40] to the server [42] to report the detected presence of the smartphone [24]); after detecting the proximal presence of the mobile device, 
upon determining that the distance of the mobile device is within a predetermined distance of the lighting fixture, execute one or more desired actions associated with the mobile device (¶27L1-23: if the transceiver detects the wireless signal, the smartphone may be currently located within a proximate, short distance from the electrical outlet) (Note: the wireless signal is only detected when the mobile device is within the predetermined range), wherein the one or more desired actions comprise adjusting one or more light output parameters of the light source. (¶50L22-27: once the server [42] retrieves the corresponding one or more luminaires [76] the server [42] may then send a command or message to an electrical controller [186]. The electrical controller [186] activates the corresponding luminaire [76], in response to the current location [20] of the mobile device [22])   
Kingsmill does not explicitly disclose: 
determine a distance of the mobile device relative to the lighting fixture
Henig discloses a distance measurement system in which the relative distance of different fixtures are measured in order to determine the location of each fixtures relative to each other. More specifically, ¶31L1-9: the distance measurement is performed using signal source in each luminaire plus the signal source in any additional fixtures; a distance measurement is thereby obtained between each fixtures; furthermore ¶32L1-13: non-luminaire fixtures or other controls can also be equipped with signal sources and/or detectors, and if so equipped, distance measurement can be obtained for these fixtures as well. 
It would have been obvious to one ordinarily skilled in the art at the time the application was filed to modify the lighting fixtures [110] and smartphone [24] disclosed by Kingsmill by including the sensors and/or detectors disclose by Henig, in order to include the distance vector describing the relative distance between the lighting fixture and the smart phone within the outlet message [40] send to and received by the server [42].
One of ordinary skill in the art would’ve been motivated because utilizing the distance vector measurements, a fixture triangle can be created using triangulation to precisely identify the location of the smartphone [24] within the space. (Henig ¶33-34) and (Kingsmill ¶55) 
Regarding claim 2, Kingsmill in view of Henig hereinafter “Kingsmill/Henig” discloses the lighting fixture of claim 1, wherein performing the one or more desired actions comprises causing 
a nearby lighting fixture to adjust the one or more light output parameters of a corresponding light source. (Kingsmill ¶50L22-27: once the server [42] retrieves the corresponding one or more luminaires [76] the server [42] may then send a command or message to an electrical controller [186]. The electrical controller [186] activates the corresponding luminaire [76], in response to the current location [20] of the mobile device [22])   
Regarding claim 3, Kingsmill/Henig discloses the lighting fixture of claim 1, wherein the one or more light output parameters comprise 
at least one of a light intensity, a color, or a color temperature. (Kingsmill ¶50L22-27: once the server [42] retrieves the corresponding one or more luminaires [76] the server [42] may then send a command or message to an electrical controller [186]. The electrical controller [186] activates the corresponding luminaire [76], in response to the current location [20] of the mobile device [22]) (Note: turning on/off lighting luminaire can be interpreted as adjusting the light intensity from 0 to 100.)   
5Regarding claim 4, Kingsmill/Henig discloses the lighting fixture of claim 3, wherein the one or more desired actions further comprise causing 
the communications circuitry to send a message to one or more additional lighting fixtures with instructions to adjust a light output thereof.  (Kingsmill ¶50L22-27: once the server [42] retrieves the corresponding one or more luminaires [76] the server [42] may then send a command or message to an electrical controller [186]. The electrical controller [186] activates the corresponding luminaire [76], in response to the current location [20] of the mobile device [22])  
10	Regarding claim 5, Kingsmill/Henig discloses the lighting fixture of claim 1, wherein 
the one or more desired actions further comprise logging an event indicating the detection of the proximal presence of the mobile device by the lighting fixture.  (¶41L41L3-11: sever [42] perform operations, such as inspecting the outlet message [40] for the device identifier [32] and for the outlet identifier [46]. The server [42] then logs the current location [20] in a database [150] of locations)  
Regarding claim 6, Kingsmill/Henig discloses the lighting fixture of claim 5, wherein logging the event indicating the 15detection of the proximal presence of the mobile device comprises 
storing a time that the mobile device was detected and the distance of the mobile device relative to the lighting fixture.  (Kingsmill 45L1-21: use time stamps to further define the current location [20]; stamp the outlet message [40] with the date and time [48] of receipt of the wireless signal [28])
Kingsmill does not explicitly disclose: 
storing the mobile device distance information.  
The combination of Kingsmill/Henig as presented in claim 5 above, discloses measuring a distance vector and utilizing the distance vector to generate a triangulation location for the smartphone [24]; and therefore, it would have been obvious in view of the combination to include the distance vector within the outlet message [40] in order for the sever [42] to store the information. 
Regarding claim 7, Kingsmill/Henig discloses the lighting fixture of claim 1, wherein the one or more desired actions 20further comprise
 forwarding at least a portion of the one or more desired actions to one or more additional lighting fixtures.  (Kingsmill ¶50L22-27: once the server [42] retrieves the corresponding one or more luminaires [76] the server [42] may then send a command or message to an electrical controller [186]. The electrical controller [186] activates the corresponding luminaire [76], in response to the current location [20] of the mobile device [22])  
Regarding claim 8, Kingsmill/Henig discloses the lighting fixture of claim 1, wherein the one or more desired actions further comprise 
forwarding at least a portion of the one or more desired 25actions to one or more additional devices.  (Kingsmill ¶50L22-27: once the server [42] retrieves the corresponding one or more luminaires [76] the server [42] may then send a command or message to an electrical controller [186]. The electrical controller [186] activates the corresponding luminaire [76], in response to the current location [20] of the mobile device [22])  
Regarding claim 9, Kingsmill/Henig discloses the lighting fixture of claim 1, wherein the processing circuitry is further configured to cause
a display to provide a user interface displaying a visual representation showing an approximate location of the mobile 30 device with relation to the lighting fixture over time. (Kingsmill ¶67L1-17: The server-side algorithm [142] may have a mapping module [310] that generates a graphical map [312], as Fig.32 illustrates. The graphical map [312] is illustrated as a floor plan [314], thus making the visual presentation match the physical and structure features of the home or business. The current location [20] is conspicuously indicated an obvious icon [316]) 
Regarding claim 10, Kingsmill/Henig discloses the lighting fixture of claim 9, wherein 
the visual representation is an indicator on a map.  (¶67L1-17: The server-side algorithm [142] may have a mapping module [310] that generates a graphical map [312], as Fig.32 illustrates. The graphical map [312] is illustrated as a floor plan [314], thus making the visual presentation match the physical and structure features of the home or business. The current location [20] is conspicuously indicated an obvious icon [316])
Regarding claim 11, Kingsmill/Henig discloses the lighting fixture of claim 1, wherein the processing circuitry is further 5configured to cause 
a display to provide a user interface displaying a visual representation illustrating a number of detected mobile devices in a period of time. (¶68L1-14: Fig.33 illustrates mapping of multiple mobile devices [22])
Regarding claim 12, Kingsmill/Henig discloses the lighting fixture of claim 1, 
Kingsmill/Henig does not explicitly disclose: 
instruct a display to provide a user interface displaying a visual representation of a frequency of detection of one or more mobile devices detected by the lighting fixture in a period of time. 
Kingsmill does disclose in ¶67-69: the system is capable of producing visual representation of the information gathered by the system, in addition, ¶59L5-7: the server [42] may instruct the transceiver [30] to periodically ping the mobile device [22] to confirm the current location [20]. 
It would have been obvious to one ordinarily skilled in the art at the time the application was filed to modify the algorithm of the server [42] to generate a visual representation of the frequency of detection of the detected mobile device. 
One of ordinary skill in the art would’ve been motivated because it may help alert emergency personnel locate the user when a health emergency occurs. (Kingsmill ¶60)
Regarding claim 13, Kingsmill/Henig discloses the lighting fixture of claim 1, wherein 
the distance of the mobile device relative to the lighting fixture is determined by analyzing a signal strength of a signal emitted from the mobile device. (Henig ¶31: the distance measurement is performed using the signal source in each luminaire plus the signal source)
Regarding claim 14, Kingsmill discloses a light system, comprising:  
communications circuitry (¶38: transceiver); and 
processing circuitry (¶38: a processor) configured to: 
detect a proximal presence of a mobile device to the light source (¶33L14-16: the lighting fixture [110] sends the outlet message [40] to the server [42] to report the detected presence of the smartphone [24]);;  
upon determining that the distance of the mobile device is within a predetermined distance of the lighting fixture, execute one or more desired actions associated with the mobile device (¶27L1-23: if the transceiver detects the wireless signal, the smartphone may be currently located within a proximate, short distance from the electrical outlet) (Note: the wireless signal is only detected when the mobile device is within the predetermined range), wherein the one or more desired actions comprise adjusting one or more light output parameters of the light source. (¶50L22-27: once the server [42] retrieves the corresponding one or more luminaires [76] the server [42] may then send a command or message to an electrical controller [186]. The electrical controller [186] activates the corresponding luminaire [76], in response to the current location [20] of the mobile device [22])   
Kingsmill does not explicitly disclose: 
sensor circuitry; and 
determine a distance of the mobile device relative to the light source via the sensor circuitry; 
Henig discloses a distance measurement system in which the relative distance of different fixtures are measured in order to determine the location of each fixtures relative to each other. More specifically, ¶31L1-9: the distance measurement is performed using signal source in each luminaire plus the signal source in any additional fixtures; a distance measurement is thereby obtained between each fixtures; furthermore ¶32L1-13: non-luminaire fixtures or other controls can also be equipped with signal sources and/or detectors, and if so equipped, distance measurement can be obtained for these fixtures as well. 
It would have been obvious to one ordinarily skilled in the art at the time the application was filed to modify the lighting fixtures [110] and smartphone [24] disclosed by Kingsmill by including the sensors and/or detectors disclose by Henig, in order to include the distance vector describing the relative distance between the lighting fixture and the smart phone within the outlet message [40] send to and received by the server [42].
One of ordinary skill in the art would’ve been motivated because utilizing the distance vector measurements, a fixture triangle can be created using triangulation to precisely identify the location of the smartphone [24] within the space. (Henig ¶33-34) and (Kingsmill ¶55) 

Regarding claim 15, Kingsmill/Henig discloses the light system of claim 14, further comprising 
a lighting fixture comprising a light source (¶33L14-17: lighting fixture [110]), wherein 
the lighting fixture is associated with fixture location information describing a location of the lighting fixture.  (¶27L22-23: the current location [20] is identified by the outlet identifier [46] associated with the electrical outlet [26]) (Note: ¶33 the lighting fixture [110] is merely another electrical outlet [26]; therefore, the lighting fixture [110] includes an outlet identifier [46] with current location information [20])
Regarding claim 16, Kingsmill/Henig discloses the light system of claim 15, further comprising 
a lighting management system (¶41L1: the server [42]) remote from and in communication with the lighting fixture (¶33L14-17: lighting fixture [110] sends out outlet message [40] to server [42], and the server [42] receives the outlet message [40]), wherein the lighting management system comprises the processing circuitry. (¶41L3-4: the server [42] have its own processor [140]) 
Regarding claim 17, Kingsmill/Henig discloses the light system of claim 16 Kingsmill/Henig does not explicitly disclose: 
the processing circuitry is further configured to cause the lighting management system to store the distance of the mobile device relative to the light source.  
The combination of Kingsmill/Henig, discloses measuring a distance vector and utilizing the distance vector to generate a triangulation location for the smartphone [24]; and therefore, it would have been obvious in view of the combination to include the distance vector within the outlet message [40] in order for the sever [42] to store the information. 
Regarding claim 18, Kingsmill/Henig discloses the light system of claim 16, wherein the lighting management system is coupled to 
a display providing a user interface.  (¶67L1-17: The server-side algorithm [142] may have a mapping module [310] that generates a graphical map [312], as Fig.32 illustrates. The graphical map [312] is illustrated as a floor plan [314], thus making the visual presentation match the physical and structure features of the home or business. The current location [20] is conspicuously indicated an obvious icon [316])
Regarding claim 19, Kingsmill/Henig discloses the light system of claim 18, wherein the processing circuitry is further configured 
to instruct the display to show a location of the mobile device 20over time.  (¶67L1-17: The server-side algorithm [142] may have a mapping module [310] that generates a graphical map [312], as Fig.32 illustrates. The graphical map [312] is illustrated as a floor plan [314], thus making the visual presentation match the physical and structure features of the home or business. The current location [20] is conspicuously indicated an obvious icon [316])
Regarding claim 20, Kingsmill/Henig discloses the light system of claim 14, wherein the processing circuitry is further configured to 
track locations of the mobile device relative to the light source and one or more additional light sources over time.  (¶67L1-17: The server-side algorithm [142] may have a mapping module [310] that generates a graphical map [312], as Fig.32 illustrates. The graphical map [312] is illustrated as a floor plan [314], thus making the visual presentation match the physical and structure features of the home or business. The current location [20] is conspicuously indicated an obvious icon [316])
Regarding claim 21, Kingsmill/Henig discloses the light system of claim 20, wherein the processing circuitry is further configured to 
analyze the locations of the mobile device over time in order to determine a level of interest associated with one or more areas of interest. (¶49L1-23: a descriptive database [170], associates a textual description [172] to each outlet identifier [46]; for example “electrical outlet in hall-bath room or electrical junction box hidden behind family picture”)
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYMOND R CHAI whose telephone number is (571)270-0576. The examiner can normally be reached M-F 9:30AM-5:00PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander H Taningco can be reached on (571)272-8048. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Raymond R Chai/Primary Examiner, Art Unit 2844                                                                                                                                                                                                        October 21, 2022